DETAILED ACTION
Receipt is acknowledged of Applicants’: amendments to the claims, remarks, and RCE, all filed on 5 March 2021.
The rejections under 35 USC 112(a) and (b) cited in the Final rejection mailed on 18 January 2019 were overcome by the after-final amendments filed on 10 April 2019, and entered via the advisory action mailed on 26 April 2019.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
*  *  *  *  *
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5 March 2021 has been entered.
*  *  *  *  *
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5-8, 10-16, 18-24, 26-30, 36-39, 42, and 45-48 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventors, at the time the application was filed, had possession of the claimed invention.  Specifically, amended claim 1 recites the newly added limitations “a first domain including a continuous matrix” and “a plurality of second domains including an oil.”  Since the claim uses the open transition term “comprising”, the claimed first domain may include any ingredient in addition to “a continuous matrix” and the second domains may include any ingredient in addition to “an oil.”  However, the phrases “first domain” and “second domain” are not implicitly or explicitly disclosed in the specification.  While the specification discloses “a single and continuous phase of the solid solution and dispersed additives (e.g., oil)” see [0008], the scope of this disclosure differs materially from what is now claimed.  Thus, the limitation is deemed to entail new matter.  Appropriate correction is required.
*
Claims 1, 5-8, 10-16, 18-24, 26-30, 36-39, 42, and 45-48 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventors, at the time the application was filed, had possession of the claimed invention.  Specifically, amended claim 1 recites “a continuous matrix including a solid solution.”  While support is found for a “single and continuous phase of the solid solution” and separately “a matrix of the solid solution” (see [0006]), the disclosed language differs materially in scope from what is now claimed.  Thus, the limitation is deemed to entail new matter.  Appropriate correction is required. 
.
*  *  *  *  *
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 6, 10-16, 18-24, 26-30, 39, and 42 remain and new claims 45-48 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0206150 (“Duggins”) (see IDS filed on 5 January 2015) in view of US 2010/0010101 (“Cherukuri”) (currently of-record) further in view of US 5,236,719 (“Meyers”) (see IDS filed on 21 November 2014).
Duggins teaches a smokeless tobacco product (see, e.g., abstract).  The product is dissolvable (see [0005]).
Regarding claims 1, 19-21, and 30, mannitol and sorbitol are disclosed at a concentration of up to 50% (see [0061] – [0062]).
Regarding claims 9-11, palm oil is disclosed at a concentration of about 10-15% (se [0071] and [0072]).
Regarding claims 12 and 13, propylene glycol is disclosed (see [0033]).
Regarding claims 1 and 14-16, organic and/or inorganic fillers are disclosed at an amount of, e.g., at least 20% (see [0062]).  Disclosed fillers include maltodextrin (see [0051]).   
Regarding claim 22, antioxidants are disclosed (see [0051]). 
Regarding claim 24, the product can be round (see [0020]).
Regarding claim 25, the product is multilayered (see [0020]).
Regarding claim 26, amino acids are disclosed (see [0044]).
Regarding claim 28, licorice is disclosed (see [0030]).
Regarding claim 1, the disclosed product is chewable (see [0005]).
Regarding claim 39, the disclosed maltodextrin is not cross-linked with the disclosed sugar.
Regarding claim 42, the disclosed sugar substitute is a non-hygroscopic sugar alcohol capable of forming a glassy matrix (see [0069]).
Regarding the newly added limitations to claim 1, Duggins discloses a general teaching that is a single formulation (e.g. first formulation) which may comprise a polysachharide filler (e.g. maltodextrin, which is a polysaccharide), and sugar alcohol syrups (e.g., mannitol and sorbitol) (see [0016]), the combination of which will form a continuous matrix (i.e. “first phase”) of hydrophilic components.  The general teaching also includes a lipid component (e.g. palm oil), which suggests the plurality of second domains (i.e. hydrophopbic oils) being partitioned in the (hydrophilic) first domain.
Regarding the properties recited in claims 1, 5, and 6, applicants’ composition, as claimed, contains the same components in the same configuration as the prior art.  Properties are the same when the structure and composition are the same.  Thus, burden shifts to applicant to show unexpected results, by declaration or otherwise.  In re Fitzgerald, 205 USPQ 594.  In the alternative, the claimed properties would have been present once the composition was employed in its intended use.  In re Best, 195 USPQ 433.   
Regarding claims 23 and 30, prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See MPEP 2144.05.  Regarding claim 23, please note that the formulations of Examples 1 and 2 have no water content.
While Duggins teaches a soluble fiber (e.g. maltodextrin, see above), the reference differs from the instant claims in that it does not teach a digestion resistant soluble fiber.
Cherukuri teaches a rapid-melt pharmaceutical composition (see abstract).  
Regarding claim 18, Cherukuri teaches compositions comprising digestion resistant maltodextrin (Fibersol ™) (see Examples 40-43).  Sugar alcohols such as sorbitol and mannitol are also disclosed (see [0120]).
According to Meyers, additional benefits of a digestion resistant maltodextrin such as Fibersol ™ in chewable formulations are that while it is a carbohydrate, it does not contribute to dental caries, does not cause gastro-intestinal disturbances, and does not significantly contribute to calories (see col. 1, lines 50-55).
Regarding claim 27, diclofenac is disclosed (see [0104]).
Regarding claim 29, the disclosed composition may comprise colors (see [0116]).
While Duggins teaches a plasticizer dispersed in the solid solution, such as propylene glycol is disclosed (see above) and triglycerides (see [0070] and [0071]), the reference differs from claims 45-48 in that it does not explicitly teach medium chain triglyerides.  However, Cherukuri teaches medium chain triglycerides such as PEG-8 caprylic/capric glycerides as “super emulsifiers” (see [0057]).  Super emulsifiers are disclosed at a concentration of 0.05 to 15% by weight (see claim 7).  Cherukuri explains that the fats and emulsifiers in the composition act as lubricants and binders (see [0134]).  
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to make a dissolvable-chewable tablet comprising a solid solution of soluble fiber, one or more sugar alcohols, and one or more additives, as taught by Duggins.  One of ordinary skill in the art at the time the invention was made would have been motivated to make such a composition because it is possible to combine formulations having different organoleptic properties within the same product and afford modified delivery profile during use, as explained by Duggins (see [0004]).   It would have been obvious to substitute the soluble fiber for a digestion resistant soluble fiber for the benefits of a bulking agent that serve as a free-flow imparting agent which aids in the moisturizing of the composition when chewed, as explained by Cherukuri (see above) and additionally, does not contribute to dental caries, does not cause gastro-intestinal disturbances, and does not significantly contribute to calories, as explained by Meyers (see above).
*
Claims 1, 5-8, 10-16, 18-24, 26-30, 36-39, and 42 remain and new claims 45-48 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0206150 (“Duggins”) (see IDS filed on 5 January 2015) in view of US 2010/0010101 (“Cherukuri”) (currently of-record) further in view of US 5,236,719 (“Meyers”) (see IDS filed on 21 November 2014), further in view of US 2013/0186417 (“Gao”) (currently of-record) as applied to claims 7, 8, and 36-38.
Duggins, Cherukuri, and Meyers are discussed above.
These references differ from the instant claims in that they do not explicitly teach cellulosic fibers dispersed in the solid solution.
Gao teaches an oral product wholly receivable in the oral cavity which includes a cellulosic fibers embedded in a mouth-stable polymer matrix (see abstract).
Regarding claims 7 and 8, additives may be absorbed into the cellulosic fibers and polymer matrix (see [0009]).
Regarding claims 36-38, the fiber-polymer matrix can have a plurality of pores having a pore diameter of between 40 and 60 microns (see [0035]).  Gao explains that “[d]uring use, saliva can be absorbed into the fiber-polymer matrix to release additives, sweeteners, and/or flavorants.  The absorbed saliva can enter the pores and/or cause the fibers to expand, which can facilitate further release of additives, sweeteners, and/or flavorants.”  See [0035].
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to make a dissolvable-chewable tablet comprising a solid solution of soluble fiber, one or more sugar alcohols, and one or more additives, as taught by Duggins.  One of ordinary skill in the art at the time the invention was made would have been motivated to make such a composition because it is possible to combine formulations having different organoleptic properties within the same product and afford modified delivery profile during use, as explained by Duggins (see [0004]).   It would have been obvious to substitute the soluble fiber for a digestion resistant soluble fiber for the benefits of a bulking agent that serve as a free-flow imparting agent which aids in the moisturizing of the composition when chewed, as explained by Cherukuri (see above) and additionally, does not contribute to dental caries, does not cause gastro-intestinal disturbances, and does not significantly contribute to calories, as explained by Meyers (see above).  Finally, it would have been obvious to use cellulosic fibers with pores because absorbed saliva can enter the pores and/or cause the fibers to expand, which can facilitate further release of additives, sweeteners, and/or flavorants (see above).
*  *  *  *  *
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

	Claims 1, 5-8, 10-16, 18-24, 26-30, 36-39, 42, and 45-48 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-35 of copending Application No. 14/505,939 (‘939).  Although the conflicting claims are not identical, they are not patentably distinct from each other because ‘939 claims a dissolvable-chewable exhausted-tobacco tablet comprising: a solid solution of soluble fiber and one or more sugar alcohols, the solid solution having a glass transition temperature of less than 40.degree. C.; exhausted-tobacco fiber dispersed in the solid solution; and one or more additives dispersed in the solid solution such that at least one additive is released from the tablet when the tablet is chewed or dissolved within an oral cavity (see claim 1).
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
*
Claims 1, 5-8, 10-16, 18-24, 26-30, 36-39, 42, and 45-48 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-29  of copending Application No. 14/505,834 (‘834).  Although the conflicting claims are not identical, they are not patentably distinct from each other because ‘834 claims a dissolvable-chewable tobacco tablet comprising: a solid solution of soluble fiber and one or more sugar alcohols, the solid solution having a glass transition temperature of less than 40.degree. C.; and tobacco dispersed in the solid solution such that the tobacco is released from the tablet when the tablet is chewed or dissolved within an oral cavity (see claim 1).
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
*
Claims 1, 5-8, 10-16, 18-24, 26-30, 36-39, 42, and 45-48 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-31  of copending Application No. 14/505,814 (‘814).  Although the conflicting claims are not identical, they are not patentably distinct from each other because ‘814 claims a chewable dissolvable nicotine tablet comprising: a solid solution of soluble fiber and one or more sugar alcohols, the solid solution having a glass transition temperature of less than 40.degree. C.; and nicotine or a derivative thereof dispersed in the solid solution such that the nicotine or derivative thereof is released from the tablet when the tablet is chewed or dissolved within an oral cavity (see claim 1).
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
*  *  *  *  *


Response to Arguments
Applicant's arguments filed on 5 March 2021 directed to the obviousness rejections have been fully considered but they are not persuasive.
	Applicant argues that the cited art does not teach the limitations newly added to claim 1.  In response Examiner respectfully submits that the new limitations entail new matter (see rejections under 35 USC 112(a), above).  Notwithstanding new matter issues, the cited art teaches the limitations of the claim as currently constructed (see obviousness rejection, above).
[Wingdings 2 font/0xF3]
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASAN S AHMED whose telephone number is (571)272-4792.  The examiner can normally be reached on 10am-630pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on (571)272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HASAN S AHMED/Primary Examiner, Art Unit 1615                                                                                                                                                                                                        
HASAN S. AHMED
Primary Examiner
Art Unit 1615